DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/888025 filed May 29, 2020. Claims 1-10 are currently pending and have been considered below.

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  Claims 7 and 9 recite “wherein the a manifold that directs…” which appears to be a typographical error. It likely should read something similar to “wherein the device includes a manifold that directs…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The limitations which invoke 35 USC 112(f) are the following:
A gripping means in claim 1
Means for holding a container in claim 1
Means that transfers the stain in claim 1
A motor control means in claims 3, 4 and 9
	A review of the specification has indicated that the corresponding structure to the above means limitations are as follows:
Gripping means – handles
Means for holding – a mounting cage
Means that transfers – a hose
Motor control means – various levers which control the rate of spin of the disks



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 5,735,959).
Regarding claim 1: Kubo et al. discloses a cordless upright floor cleaning apparatus (101a) having a grip portion (105) which is a handle with a grip (150) connected to a motor (115) via a supporting portion (103), where the motor (115) applies rotation to a set of fabric cloth turntables (125a-d), each holding a fabric cloth (124) which is a staining pad which applies a fluid to the floor, further including a battery (165) providing power to the motor (115), a tank holder (142) which holds a fluid tank (141), and a fluid supplying portion (143) supplying the fluid to the fabric cloths (124) via a fluid drop nozzle (127) (col.  9 lines 17+, col. 10 lines 1-24, col. 11 lines 61+, col. 12 lines 1-2, figures 7-11). While Kubo et al. does not explicitly specify that the fluid tank (141) is a quart or gallon container, it nevertheless does include the positively claimed element of the “means” for holding such a container (see figure 7). 
Regarding claim 3: Kubo et al. discloses a rotation control circuit (163) which controls rotation of the driving motor (115) (col. 11 lines 41-60, figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 1 and 3 above and further in view of Thomas et al. (US 2004/0049878).
Regarding claim 2: Kubo et al. discloses a number of fabric cloth pads (124) but fails to explicitly disclose two that are smaller that are each coupled to their own motor. However, Thomas et al. discloses a similar floor cleaning apparatus in which includes a larger burnisher pad (160) in addition to two smaller rotating brushes (36A-B) which are provided with their own motors (38A-B) which rotate relative to each other and move vertically relative to the burnisher pad (160) by way of a motor (58) connected a roller cam (60) and the sweeper frame (40) holding the brushes (36A-B) (par. 84, 87, 107, figures 4-5 and 17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use smaller adjustable pads each with their own duplicate motors in a similar manner as taught by Thomas et al. for the device of Kubo et al. because simple changes in size as well as duplicating elements or making them separable (i.e. separating the pads from the single motor) are not considered to be patentable advances when no unexpected results are achieved (MPEP 2144.04). 
Regarding claim 4: Kubo et al. and Thomas et al. teach the above combination and when duplicating the motor (115) the rotation control circuit (163) would obviously be duplicated as well (see figure 11 of Kubo et al.). 
Regarding claim 5: Kubo et al. and Thomas et al. teach that the brushes (36A-B) rotate relative to each other by way of their independent motors (38A-B), and further that they lift or lower relative to the rest of the apparatus by a mechanism provided on their frame (40) including a cam (60) roller (Thomas et al. par. 87, figure 4-4A). While Kubo et al. and Thomas et al. do not disclose two cam rollers or that the rollers are on a bottom side of the mounting disk which supports the main motor (115), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple independent cam systems because duplication of parts is not considered to be a patentable advance, and when combining Kubo et al. and Thomas et al., arrange the cams such that they are positioned on the bottom of the cover (114) which corresponds to the claimed mounting disk and supports the motor (115) because simple rearrangement of parts is not considered to be a patentable advance (MPEP 2144.04). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 1 and 3 above and further in view of Richter (US 3,427,840).
Regarding claims 6-7: Kubo et al. discloses a fluid supplying pump (164) but fails to explicitly disclose a powered solenoid valve or a manifold directing airflow to said valve which controls the movement of the fluid. However, Richter discloses a similar dispensing apparatus in which a pump is controlled by way of a compressed air directed through a manifold towards a solenoid valve (28) (col. 4 lines 67+, col. 5 lines 1-15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an air actuated solenoid valve arrangement as taught by Richter to actuate the pump of Kubo et al. because Richter shows that this is method of actuating a pump is functionally equivalent to the generic actuator of Kubo et al. for the purposes of operating a pump that dispenses fluid at precisely predefined timings and frequencies (col. 5 lines 1-15) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 1 and 3 above and further in view of Caro et al. (US 2015/0020344)
Regarding claim 8: Kubo et al. fails to explicitly disclose an air pump that pumps air into the container while the fluid is being dispensed. However, Caro et al. discloses a similar floor cleaning machine in which an air pump (54) is provided to pressurize the container (34) of treatment agent out of the liquid outlet (42) and through the dispenser (par. 19, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an air pump system similar to that of Caro et al. as the pump system of Kubo et al. because Caro et al. shows that this is functionally equivalent to the generic pumping system of Kubo et al. and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 1 and 3 above and further in view of Thomas et al., Richter and Caro et al.
Regarding claim 9: Kubo et al. discloses a rotation control circuit (163) which controls rotation of the driving motor (115) (col. 11 lines 41-60, figure 11). Kubo et al. discloses a number of fabric cloth pads (124) but fails to explicitly disclose two that are smaller that are each coupled to their own motor. However, Thomas et al. discloses a similar floor cleaning apparatus in which includes a larger burnisher pad (160) in addition to two smaller rotating brushes (36A-B) which are provided with their own motors (38A-B) which rotate relative to each other and move vertically relative to the burnisher pad (160) by way of a motor (58) connected a roller cam (60) and the sweeper frame (40) holding the brushes (36A-B) (par. 84, 87, 107, figures 4-5 and 17). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use smaller adjustable pads each with their own duplicate motors in a similar manner as taught by Thomas et al. for the device of Kubo et al. because simple changes in size as well as duplicating elements or making them separable (i.e. separating the pads from the single motor) are not considered to be patentable advances when no unexpected results are achieved (MPEP 2144.04). 
Kubo et al. and Thomas et al. teach the above combination and when duplicating the motor (115) the rotation control circuit (163) would obviously be duplicated as well (see figure 11 of Kubo et al.). 
Kubo et al. and Thomas et al. teach that the brushes (36A-B) rotate relative to each other by way of their independent motors (38A-B), and further that they lift or lower relative to the rest of the apparatus by a mechanism provided on their frame (40) including a cam (60) roller (Thomas et al. par. 87, figure 4-4A). While Kubo et al. and Thomas et al. do not disclose two cam rollers or that the rollers are on a bottom side of the mounting disk which supports the main motor (115), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple independent cam systems because duplication of parts is not considered to be a patentable advance, and when combining Kubo et al. and Thomas et al., arrange the cams such that they are positioned on the bottom of the cover (114) which corresponds to the claimed mounting disk and supports the motor (115) because simple rearrangement of parts is not considered to be a patentable advance (MPEP 2144.04). 
Kubo et al. discloses a fluid supplying pump (164) but Kubo et al. and Thomas et al. fail to explicitly disclose a powered solenoid valve or a manifold directing airflow to said valve which controls the movement of the fluid. However, Richter discloses a similar dispensing apparatus in which a pump is controlled by way of a compressed air directed through a manifold towards a solenoid valve (28) (col. 4 lines 67+, col. 5 lines 1-15). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an air actuated solenoid valve arrangement as taught by Richter to actuate the pump of Kubo et al. and Thomas et al. because Richter shows that this is method of actuating a pump is functionally equivalent to the generic actuator of Kubo et al. for the purposes of operating a pump that dispenses fluid at precisely predefined timings and frequencies (col. 5 lines 1-15) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06). 
Kubo et al., Thomas et al. and Richter fail to explicitly disclose an air pump that pumps air into the container while the fluid is being dispensed. However, Caro et al. discloses a similar floor cleaning machine in which an air pump (54) is provided to pressurize the container (34) of treatment agent out of the liquid outlet (42) and through the dispenser (par. 19, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an air pump system similar to that of Caro et al. as the pump system of Kubo et al., Thomas et al. and Richter because Caro et al. shows that this is functionally equivalent to the generic pumping system of Kubo et al. and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/2/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717